DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.
Priority
	This Application is a U.S. National stage entry of PCT/1B2018/057735, filed October 4, 2018, which claims the benefit of priority from United States Provisional Application No. 62/570,326 filed October 10, 2017, and United States Provisional Application No. 62/727,734 filed September 6, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claims 19 and 20 begin with the phrase “A crystalline form…”; a more acceptable recitation for the dependent claims would be “The crystalline form…”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first treatment of ALK-positive non-small cell lung cancer (NSCLC) mediated by anaplastic lymphoma kinase (ALK) or c-ros oncogene 1 receptor tyrosine kinase (ROS1), ALK-positive anaplastic large cell lymphoma (ALCL), or ALK-positive neuroblastoma, in a mammal, where treatment refers to reversing, alleviating, or inhibiting the progress of one or more symptoms of the disorder or condition, does not reasonably provide enablement for treatment of any and all forms of cancer in a mammal, or for prevention of any form of cancer in a mammal. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method for treating cancer in a mammal comprising administering an effective amount of the claimed crystalline form of the compound of claim 1. Thus, the claims taken together with the specification imply that any type of cancer would be successfully treated by practicing the claimed method. In addition, the claims include methods of preventing all forms of cancer, where 
There are more than 100 different types of cancers currently known, including, but not limited to acute lymphoblastic leukemia, acute myeloid leukemia, adrenocortical carcinoma, anal cancer, cancer of the appendix, astrocytomas, skin cancers (basal cell carcinoma, melanoma, etc.), bile duct cancer, bladder cancer, bone cancer, brain tumors (brain stem glioma, tumors of the central nervous system, craniopharyngioma, ependymoblastoma, medulloblastoma, etc.), breast cancer, bronchial tumors, Burkitt lymphoma, cervical cancer, chronic lymphocytic leukemia, colon cancer, colorectal cancer, carcinoma of the bile duct, endometrial cancer, esophageal cancer, Ewing sarcoma, gallbladder carcinoma, stomach cancer, germ cell tumors, glioma, hairy cell leukemia, heart cancer, hepatocellular cancer, Hodgkin's lymphoma, islet cell tumors, renal cancer, Kaposi sarcoma, lung cancer, liver cancer, mesothelioma, cancers of the oral cavity, multiple myeloma, neuroblastoma, Non-Hodgkin's lymphoma, ovarian cancer, pancreatic cancer, parathyroid cancer, penile cancer, pituitary tumors, prostate cancer, cancer of the rectum, various sarcomas, testicular cancer, thyroid cancer, uterine cancer, and vaginal and vulvar cancer. The scope of the claims is very broad, given that the claims include treatment, including prevention, of any type of cancer.
(3) The state of the art and (4) the predictability or unpredictability of the art:
Lorlatinib is an oral small molecule inhibitor of anaplastic lymphoma kinase (ALK) and C-ros oncogene a (ROS1) kinase developed by Pfizer for treatment of ALK-positive non-small cell lung cancer (see Syed, Drugs 2019 79:93-98).  The compound is specifically designed to overcome TKI-resistant ALK mutations and to overcome the blood-brain barrier (Syed p. 93 col. 1 par. 2).  Lorlatinib received US FDA accelerated approval in November 2018 under priority review status for treatment of patients with ALK-positive metastatic NSCLC whose disease has progressed on crizotinib and at least one other ALK inhibitor for metastatic disease of progressed on alectinib or ceritinib as the first ALK inhibitor therapy for metastatic disease (Syed p. 93 col. 2 par. 1).  
According to Hwang (Investigational New Drugs 2020 38:1282-1291) (p. 1283 col 1 par. 3), several studies has suggested that inhibition of ALK impedes the growth of ALK-positive ALCL cells.
According to Pastor (Critical Reviews in Oncology/Hematology 2019 138:38-43) (p. 41 col. 2 par. 4), the results of preclinical studies of loratinib suggest that it has potential in crizotinib-resistant ALK-
However, according to Gadgeel (Current Treatment Options in Oncology 2017 18(36):1-12) (p. 5 par. 1) loratinib demonstrated anti-tumor activity only in tumors with ALK resistance mutations and lacked activity if ceritinib-resistant tumors without ALK mutations.
Further, Sakamoto (Cancer Cell 2011 19(5):679-690) teaches that the ALK inhibitor CH5424802 was evaluated for activity against various tumors (Abstract; p. 680, left column, last paragraph-right column, top paragraph). While CH5424802 effectively inhibited the growth of tumor cell lines expressing EML4-ALK such as the NSCLC line NCI-H2228, and two lymphoma cell lines expressing ALK, this drug was not effective towards ALK fusion-negative cell lines, such as A549 cells or HDLM-2 lymphoma cells (p. 680, right column, 2nd paragraph-p. 681, left column, top 2 lines). Although CH5424802 caused tumor regression in the NCI-H2228 model, “CH5424802 had practically no anti-tumor effect in the xenograft model of A549, an NSCLC cell line that does not express ALK fusion” (see p. 681, left column-right column, top 4 lines).
While Applicants have shown that compounds of claim 1 have activity as ALK inhibitors, and evidence exists to show the possible efficacy of ALK inhibitors towards treatment of ALK-positive non-small cell lung cancer (NSCLC) mediated by anaplastic lymphoma kinase (ALK) or c-ros oncogene 1 receptor tyrosine kinase (ROS1), ALK-positive anaplastic large cell lymphoma (ALCL), or ALK-positive neuroblastoma, in a mammal, it is highly unlikely without further evidence that any and all types of cancer would be successfully treated by the claimed method.  As a result, the ordinary artisan would reject on its face any universal regimen claiming treatment of all forms of cancer, including in particular claims to prevention of any and all forms of cancer.
(5) The relative skill of those in the art:
The relative skill of one in the art is expected to be high, such as that of an MD. However, the claims are directed to treatment of any type of cancer; as discussed previously, there is significant unpredictability regarding cancer treatments. The Applicants have provided no data to support the claimed method for treating any and all forms of cancer.  One of relative skill in the art would be required to practice undue experimentation to determine which types of cancer would be successfully treated with the claimed method. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
However, the specification does not provide guidance or support for treating any cancer by practicing the claimed method, including preventive embodiments.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to evidence in the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
It is suggested that Applicants amend the claims to recite methods of reversing, alleviating, or inhibiting the progress of one or more symptoms of ALK-positive non-small cell lung cancer (NSCLC) mediated by anaplastic lymphoma kinase (ALK) or c-ros oncogene 1 receptor tyrosine kinase (ROS1), ALK-positive anaplastic large cell lymphoma (ALCL), or ALK-positive neuroblastoma, in a mammal (thereby omitting claimed preventive embodiments).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the phrase “substantially pure”.  Discussion of the meaning of the phrase “substantially pure” at p. 5-6 is acknowledged; however the definition(s) provided therein are non-limiting, as the term “preferably” is used therein, where the term “preferably” renders the claim indefinite because it is unclear whether and which of the limitations following the phrase are part of the claimed invention.  
Regarding claims 15-18, which claim a use of a compound of the crystalline form of claim 1, since the claim does not set forth any steps involved in the methods/processes of use, it is unclear what methods/processes of use applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, the recited intended use for the claimed product is given no patentable weight.  Therefore, the claims as recited fail to limit the subject matter of the claim on which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18 are rejected as being directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Allowable Subject Matter
Claims 1-10 and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625